Citation Nr: 1202133	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, to include status-post resection of the small intestine and colon.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for Crohn's disease with anemia and assigned an initial 30 percent disability rating, effective from November 30, 2005.  In a timely Notice of Disagreement that was received by VA in March 2008, the Veteran asserted entitlement to a higher initial disability rating.  After a February 2009 Statement of the Case continued to rate the Veteran's Crohn's disease with anemia as 30 percent disabling, the Veteran perfected his appeal by filing a substantive appeal in March 2009.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's Crohn's disease, to include status-post resection of the small intestine and colon, has been manifested by abdominal pain, alternating periods of constipation and frequent diarrhea, gassiness and bloating, and rectal burn; however, the Veteran's disability has not been manifested by definite or marked interference with absorption and malnutrition or weight loss.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for Crohn's disease, to include status-post resection of the small intestine and colon, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7323 and 7328 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating letter mailed to the Veteran in June 2006 provided notice of the information and evidence needed to substantiate a claim for service connection for Crohn's disease.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and identified and relevant VA and private treatment records have been obtained and associated with the record.  VA has also obtained the Veteran's records from the Social Security Administration and associated them with the claims file.  VA examinations were afforded to the Veteran in July 2007 and October 2009.  VA has not received any additional evidence since that time which indicates that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his Crohn's disease.  Additionally, VA has obtained multiple opinions from an expert gastroenterologist to gain an understanding of the severity of the Veteran's disorder and the potential applicability of various diagnostic codes contained in the regulations.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Principles for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Entitlement to Initial Disability Rating Higher than 30 Percent for Crohn's Disease

Service connection for the Veteran's Crohn's disease was granted, effective from November 30, 2005, in the RO's September 2007 rating decision.  In rating the Veteran's disability, the RO applied by analogy the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7323.  The Veteran's disability was determined as being 30 percent disabling.

The Board notes that the Veteran has not expressed any disagreement with the November 30, 2005 effective date for service connection.  Hence, that issue is not on appeal before the Board.

Under DC 7323, which provides rating criteria for disabilities due to ulcerative colitis, disabilities manifested by moderately severe ulcerative colitis with frequent exacerbations are assigned a 30 percent disability rating.  A 60 percent disability rating is appropriate for cases of severe ulcerative colitis with numerous attacks a year and malnutrition and only fair health during remissions.  A full 100 percent disability rating is assigned for pronounced ulcerative colitis which has resulted in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.
In rating the Veteran's disability, the Board must also consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been expressly raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In doing so, the Board sees that the Veteran's disability may also be rated under the criteria of DC 7328.

Under DC 7328, which governs ratings for disabilities due to residuals from resection of the small intestine, a 40 percent disability rating is appropriate for disability manifested by definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent disability rating is assigned for disability manifested by marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

The evidence in this case shows that the Veteran was initially diagnosed with Crohn's disease of the ileum and colon in July 1993.  At that time, he underwent surgery to resect parts of his large intestine.

Subsequent treatment records reflect that in 2003, the Veteran began complaining of abdominal pain, general weakness and fatigue, constant diarrhea, and anemia.  At a May 2004 evaluation and treatment at Genesys Regional Medical Center revealed heme-positive stool and asymptomatic anemia that was secondary to Crohn's disease.  Weight loss of 30 to 40 pounds is also documented.  At a September 2004 treatment at Flint Gastroenterology Associates, P.C., the Veteran was found to be severely iron deficient and was treated with IV iron infusions.  A colonoscopy at that time also revealed a 9 centimeter stricture in the Veteran's intestine, located proximally to the splenic fixture.  In November 2004, the Veteran underwent a second surgery for resection of the ileocolic anastomosis, transverse and descending colons, mobilization of the splenic fixture, and ileorectosigmoidostomy.

Subsequent VA and private treatment records through 2006 do not reflect any active treatment during that time for the Veteran's Crohn's disease.  At a July 2007 VA examination, the Veteran reported a history of ulcerative colitis and symptoms of weekly constipation and episodic diarrhea which occurred more than 12 times a year and was manifested by diarrhea occurring more than six times a day.  On examination, the Veteran weighed 184 pounds.  According to the Veteran, this weight represented a weight gain of less than 10 percent of his normal baseline weight.  Overall, no signs of weight loss or malnutrition were observed by the examiner.  The abdomen itself was soft, bowel sounds were present, and no evidence of rebound, rigidity or guarding was noted.  A 22 centimeter midline abdominal scar, apparently from the Veteran's surgeries, was present.  The Veteran reported that his usual occupation as a truck driver and that he had not been employed for two to five years.  Based upon the Veteran's reported symptoms and the finding son examination, the examiner determined that the Veteran's disability had a mild impact on activities such as chores, shopping, exercise, recreation, and travel, and had a moderate impact on sports activities.

At an August 2008 VA treatment, the Veteran reported that he was experiencing daily diarrhea, occasional leakage of stool, and occasional burn rectum.  An examination of the abdomen was positive for slight tenderness over the right upper quadrant.

At a November 2008 VA follow-up treatment, the Veteran stated that he was experiencing 20 "explosive" watery stools per day and throughout the night.  The Veteran also reported that he had lost 15 to 20 pounds, although the Veteran's weight was 185 pounds, which actually represented a gain of one pound since his July 2007 VA examination.  On examination, the Veteran continued to be diffusely tender upon palpation of the abdomen.  The record reflects that the Veteran was offered a provisional diagnosis of a flare-up of Crohn's disease and additional diagnostic study to rule out potential hyperthyroidism, infectious diarrhea, and strictures.  The Veteran, however, declined further treatment and evaluation.  Indeed, subsequent VA treatment records do not reflect any further treatment related to the Veteran's Crohn's disease and associated symptoms.

In October 2009, the Veteran was afforded a new VA examination to reassess the severity of his gastrointestinal symptoms.  At that time, the Veteran reported that he received treatment from a private physician when he was able to afford it and was told by his private physician that no further treatment was available for him, except "a bag".  Reported symptoms included severe and constant cramping across the lower abdomen with gassiness and bloating after eating.  He stated that he had changed his eating pattern to consist of soda crackers, sliced lunch meats, and soups.  The Veteran reported diarrhea which occurred six times per day, rectal burning, and 12-15 watery stools with occasional leakage, although it is unclear from the report as to the period of time over which the Veteran's watery stools occurred.  According to the Veteran his disorder caused him to lose his job as a truck driver.

On examination, the Veteran did not demonstrate any evidence of significant weight loss or malnutrition.  Abdominal tenderness was present with palpation.  The examiner provided an ongoing diagnosis of Crohn's disease.  Although the examiner opined further that the Veteran is not capable of continuing his customary occupation as a truck driver, he did determine that the Veteran remained capable of performing a sedentary job which permits frequent bathroom breaks.

In February 2011, the Board referred this matter to an expert gastroenterologist for an opinion as to whether the Veteran's disability was manifested by malnutrition, and if so, the extent of such malnutrition.  An April 2011 opinion letter from Dr. P.B., which was prepared after review of the evidence in the claims file, expresses it is less than likely that the Veteran had marked malnutrition at any time during the appeal period.  In support of this conclusion, Dr. P.B. noted that laboratory results in the record showed normal albumin, B12, and folate levels and did not reflect any anemia.

In April 2011, the Board requested that Dr. P.B. clarify as to whether the Veteran's Crohn's disease was manifested by any malnutrition at any time during the appeal period.  In a June 2011 addendum report, Dr. P.B. responded that in view of the Veteran's normal hemoglobin and albumin levels during the appeal period, it is less than likely that the Veteran had malnutrition during the appeal period.

In October 2011, the Board contacted Dr. P.B. once again to request further clarification.  In that regard, the Board identified potential application of DC 7328, and in that vein requested Dr. P.B. to opine as to whether the Veteran's Crohn's disease had been manifested by marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  In the absence of such findings, Dr. P.B. was asked to opine as to whether the Veteran's Crohn's disease had been manifested, at any time during the appeal period, with either definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  

In an October 2011 addendum, Dr. P.B. expressed negative opinions as to the foregoing questions.  In support of this opinion, Dr. P.B. identified that laboratory values from July 2007 and August 2008, and November 2008 remained stable.  Dr. P.B. also noted that, although the Veteran reported weight loss, clinic records from 2007 through 2008 did not document any such weight loss.  In this regard, Dr. P.B. accurately identified that the Veteran appeared to gain weight from August 2008, when he was 175 pounds, to November 2008, when he weighed 185 pounds.  Indeed, as reflected above, the Veteran's weight throughout the pendency of this appeal appears to have remained steady, between 175 pounds to 185 pounds, with apparently steady weight gain occurring in 2008.

The foregoing evidence clearly shows that the Veteran's Crohn's disease and residuals from resection of the small intestine and colon has not resulted in malnutrition.  Accordingly, the assignment of a disability rating higher than 30 percent under DC 7323 is not appropriate in this case.  Similarly, in the absence of any evidence of malnutrition or either definite or marked weight loss over the course of this appeal, a disability rating higher than 30 percent may not be assigned under DC 7328.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) to determine whether consideration of an extra-schedular rating is warranted in this case.  In doing so, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher disability rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case, however, does not show that the available schedular evaluation for the Veteran's Crohn's disease and residuals from resection of the small intestine and colon is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under DCs 7323 and 7328, however, the Veteran's disability has not been productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalization for treatment of his Crohn's disease or post-surgical residuals.  Although the Veteran has reported fatigue as one of his chief symptoms, there is no indication that such fatigue, or any of his other reported symptoms, has resulted in any incapacitating episodes.  The October 2009 VA examination revealed that the Veteran has remained capable of performing sedentary tasks.  Hence, although the record shows that the Veteran has reportedly not been employed at his usual occupation as a truck driver, there is no indication that his Crohn's disease or post-surgical residuals have interfered with his employment to a degree that is over and above that which is already contemplated in the assigned 30 percent schedular disability rating in this case.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

Additionally, the Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is not entitled to an initial disability rating higher than 30 percent for Crohn's disease, to include status-post resection of the small intestine and colon.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for Crohn's disease, to include status-post resection of the small intestine and colon, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


